UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1544


SAMUEL VILLEGAS, JR.,

                 Plaintiff – Appellant,

          v.

TAKOMA PARK POLICE DEPARTMENT, a Maryland Entity; CHIEF
RONALD RICUCCI; LIEUTENANT RICHARD BOWERS; LIEUTENANT
DANIEL FISHKORN; DOUGLAS MALARKEY, in their roles as
supervisors and managers,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cv-03782-RWT)


Submitted:   September 24, 2015              Decided:    October 1, 2015


Before DUNCAN    and   WYNN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel   Villegas,  Jr.,   Appellant Pro Se.             Darrell Robert
VanDeusen, Joseph Garrett Wozniak, KOLLMAN              & SAUCIER, PA,
Timonium, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Villegas, Jr., appeals the district court’s order

dismissing his employment discrimination complaint for failure

to state a claim.         We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          Villegas v. Takoma Park Police Dep’t,

No. 8:13-cv-03782-RWT (D. Md. Apr. 3, 2015).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2